DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (Japanese Patent Publication 60219117A) in view of Suzuki (Japanese Patent Publication 2006-376061A).
	Re claim 1, Ogawa discloses a system for reducing strain on a vehicle door, the system comprising: the vehicle door comprising an inner panel (11) and a division bar (3) comprising a first portion (the upper portion of 3 above the beltline of the door) and a second portion (the lower portion of  3 below the beltline of the door); and a bracket (the upper 7 in figure 1), wherein the bracket comprises a first portion (8) coupled to the second portion of the division bar; a second portion (9) coupled to the inner panel.

	Re claim 6, the vehicle door further comprises an outer panel (the outer panel is shown in figure 1), a recess between the outer panel and the inner panel (the recess where the window 4 fits when retracted); a first window (5) configured to remain in a fixed position; and a second window (4) configured to move between a first position and a second position, wherein the first position is outside of the recess, and the second position is within the recess; and the division bar further comprises a channel (14) extending through the first and second portions, the channel configured to receive the second window to guide the second window as the second window moves between the first and second positions.
	Re claim 7, the vehicle door further comprises a frame (2).
	Re claim 11, Ogawa discloses a system for reducing strain on a vehicle door, the system comprising: the vehicle door comprising an inner panel (11); and a division bar (3) comprising a first portion (the upper portion of 3 above the beltline of the door) and a second portion (the lower portion of 3 below the beltline of the door); and a bracket.
	Re claim 13, the vehicle door further comprises an outer panel (the outer panel is shown in figure 1), a recess (the recess where the window 4 fits when retracted) between the outer panel and the inner panel; a first window (5) configured to remain in a fixed position; and a second window (4) configured to move between a first position and a second position, wherein the first position is outside of the recess, and the second position is within the recess; and the division bar further comprises a channel (14) extending through the first and second portions, wherein the channel is configured to receive the second window to guide the second window as the second window moves between the first and second positions.

	Ogawa does not disclose a relief bracket configured to reduce strain on the inner panel when the vehicle door is closed, wherein the relief bracket comprises a first portion coupled to the second portion of the division bar; a second portion coupled to the inner panel; and a relief portion extending between the first portion and the second portion, the first portion of the relief bracket extending in a direction generally perpendicular to the inner panel of the vehicle door, and wherein the relief portion of the relief bracket comprises a non-linear portion, strain being imparted on the inner panel of the vehicle door, the relief portion of the relief bracket being configured to compress in the direction generally perpendicular to the inner panel, the relief portion comprising a hemispherical shape, the first portion of the relief bracket extends in a direction generally perpendicular to the second portion of the relief bracket, the system further comprising an upper bracket and a lower bracket, and wherein a first portion of the upper bracket is coupled to the frame, and a second portion of the upper bracket is coupled to the first portion of the division bar, a first portion of the lower bracket is coupled to the inner panel of the vehicle door, and a second portion of the lower bracket is coupled to the second portion of the division bar; and the first portion of the relief bracket is coupled to the inner panel of the vehicle door at a location between the upper and lower brackets, when the vehicle door is closed, a first strain is received by the upper bracket, a second strain is received by the relief bracket, and a third strain is received by the lower bracket, the first and third strains are each less than the second strain, when the vehicle door is closed, a first strain is received by the upper bracket, a second strain is received by the relief bracket, and a third strain is received by the lower bracket, the first and third strains are each less than the second strain. 

	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a system for reducing strain on a door, such as that disclosed by Ogawa, to have  the relief bracket configured to reduce strain on the inner panel when the vehicle door is closed, wherein the relief bracket comprises a first portion coupled to the second portion of the division bar; a second portion coupled to the inner panel; and a relief portion extending between the first portion and the second portion, the first portion of the relief bracket extending in a direction generally perpendicular to the inner panel of the vehicle door, and wherein the relief portion of the relief bracket comprises a non-linear portion, strain being . 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle door and window structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663.  The examiner can normally be reached on Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
February 13, 2021